EX 99.28(h)(22) Amendment to Fund Compliance Services Agreement between Curian Variable Series Trust and Jackson Fund Services,A Division of Jackson National Asset Management, LLC This Amendment is made as of December 14, 2012, between Curian Variable Series Trust (the “Trust”), a Massachusetts business trust, and Jackson Fund Services (“JFS”), a division of Jackson National Asset Management, LLC, a Michigan limited liability company. Whereas, the Trust and JFS are parties to the Fund Compliance Services Agreement dated October 5, 2011 (the “Agreement”); and Whereas, in connection with the increased scope of activities resulting from, among other things, the increased amount of assets of the Trust, and the addition of new series of the Trust, the parties wish to amend Schedule B of the Agreement in order to reflect an increase in Fund Compliance Services Fees. Now Therefore, in consideration of the mutual covenants contained herein and for other good and valuable consideration, the Trust and JFS agree as follows: 1. Schedule B to the Agreement is hereby deleted and replaced in its entirety with Schedule B dated December 14, 2012, attached hereto. 2. This Amendment may be executed in two or more counterparts which together shall constitute one document. In Witness Whereof, the Trust and JFS have caused this Amendment to be executed by their duly authorized officers as of this 14th day of December 2012. Curian Variable Series Trust (“Trust”) Jackson Fund Services, a division of Jackson National Asset Management, LLC By: /s/ Susan S. Rhee By: /s/ Mark D. Nerud Name: Susan S. Rhee Name: Mark D. Nerud Title: Vice President, Chief Legal Officer, and Secretary Title: President and Chief Executive Officer Schedule B Service Fees Dated: December 14, 2012 Fund Compliance Services Fees: $200,000 annual fee The Trust shall pay the annual fee, in monthly installments, within ten (10) days after the end of each month. B-1
